Order filed February 28, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00699-CV
                                   ____________

                      RALPH O. DOUGLAS, Appellant

                                        V.

                HONORABLE BRADY G. ELLIOTT, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-196294

                                     ORDER

      This attempted appeal is from an order signed June 28, 2012, dismissing the
underlying suit. Ralph O. Douglas has been declared a vexatious litigant and is
therefore subject to the pre-filing order under section 11.101. Tex. Civ. Prac. &
Rem. Code §§ 11.101, 11.103 (West Supp. 2012).

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a) & (d) (West Supp. 2012). This is not an appeal from a pre-filing order
entered under section 11.101. Accordingly, this court will consider dismissal of
this appeal unless appellant, within 10 days of the date of this order, shows that he
has obtained an order from the local administrative judge permitting the filing of
this appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) (West Supp.
2012).



                                  PER CURIAM